         Case 1:16-cv-03430-RA-DCF Document 87 Filed 04/18/19 Page 1 of 1

                                     O'Hare Parnagian llp
                                      20 Vesey Street, Suite 300
                                          New York, NY 10007
                                              (212) 425-1401
                                            Fax: (212) 425-1421
                                           www.ohareparnagian.com

      Westchester Office
700 White Plains Road, Suite 255
  Scarsdale, NY 10583-5013
       (914) 725-3632
     Fax: (914) 725-3639
                                                  April 18, 2019

 Via ECF

 The Honorable Debra Freeman
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

                  Re:       Raptor Trading Systems, Inc. v. Beth, et al., No. 16-CV-3430-RA-DCF
                            Wallach, et al. v. Lardos, et al., No. 16-CV-5392-RA-DCF

 Dear Judge Freeman:

                We represent Michael Wallach and David Beth (“Wallach and Beth”), the
 defendants in the first of the above-captioned actions (the “Raptor Action”), and write on behalf
 of counsel for all parties.

                We write to request that the deadlines for the opposition and reply letters to
 Wallach and Beth’s letter-motion to amend their First Counterclaim in the Raptor Action be
 extended as follows:

                        •   Raptor’s opposition due Friday, April 19, 2019 (originally due today,
                            April 18, 2019); and

                        •   Wallach and Beth’s reply due Tuesday, April 23, 2019 (originally due
                            Friday, April 19, 2019).

                The requested extension is being made because of personal commitments leading
 up to Passover, Good Friday, and Easter. This is the parties’ first request for an extension.
 Moreover, the requested extension would not affect any other scheduled dates.

                                                          Respectfully,

                                                          s/Robert A. O’Hare Jr.

                                                          Robert A. O’Hare Jr.

 cc:     Counsel of Record (via ECF)
